DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) and Species A (claim 4), in the reply filed on 10 December 2021 is acknowledged.  Claims 5, 6, and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of layer (C) rubber (claims 5 and 6) and a non-elected method of producing a laminate (claim 11), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/002009 (“Unal”)(copy provided herewith).
Regarding claims 1, 3, 4, and 7, Unal discloses a multilayer (i.e. a laminate) hose comprising an intermediate bonding layer (12) disposed between an inner layer (10) and an outer layer (16) (abstract, pg. 1 lines 6-10, pg. 3 lines 17-26, pg. 8 lines 3-10) which respectively read on claimed layers (B), (C), and (A). 
The inner layer (10) comprises an ethylene/acrylic acid elastomer (AEM)(i.e. an acrylic rubber)(pg. 3 lines 17-26) which reads on the rubber of layer (C) recited in claims 1 and 3 as well as the acrylic-type rubber recited in claim 4. The Examiner notes that ethylene/acrylic acid elastomers comprise oxygen atoms which is a Group 16 element. The outer layer (16) comprises an EPDM rubber which reads on the olefin-type rubber of layer (A) recited in claims 1 and 7.  The intermediate bonding layer (12) comprises an ethylene/acrylic acid elastomer (pg. 3 line lines 17-26) which reads on the ethylene/acrylic acid copolymer recited in claim 1.
Regarding claim 9, the hose disclosed by Unal reads on the claimed hose.
Regarding claim 10, Unal teaches using the hose in a motor vehicle (pg. 9 lines 20-21) which one of ordinary skill would immediately envisage as an automobile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Unal as applied to claims 1 and 7 above, and further in view of Endo et al., WO 2015/122415 (“Endo”).  US 2016/0347894 is relied upon as an English language version of Endo for reference.
Regarding claim 8, as is described above, Unal teaches a laminate which meets the limitations of claim 1. Unal is silent regarding the EPDM resin of the outer layer (16)(corresponding to claimed layer (A)) having a structural unit derived from 5-vinyl-2-norbonene (VNB).
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038]. The EPDM resin composition is useful for producing hoses [0038, 0086-0088, 0744, 0751, 0752]. Endo teaches that the EPDM resin may comprise units derived from VNB [0124, 0322, 326].
.

Claim 1-4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crouse et al. US 2010/0018600 (“Crouse”) in view of Arthurs et al., US 5,604,033 (“Arthurs”).
Regarding claims 1-4, 7, and 9, 
Crouse teaches bonding the layers of the hose together via an adhesive [0024].  As such, Crouse reasonably teaches placing an adhesive layer between the inner layer and the outer protective cover layer.  
Crouse is silent regarding the adhesive layer comprising one of the species of polymers recited in claim 1.
Arthurs discloses an adhesive composition comprising a silane-grafted polyolefin wherein the polyolefin may be an ethylene/vinyl acetate copolymer (abstract, col. 1 lines 12-15, col. 2 lines 2-41, claims 1 and 3).  The adhesive has both storage stability and good bonding properties (col. 5 lines 54-58). Arthurs teaches that the adhesive is extrudable with relative ease and crosslinks to form a strong adhesive bond (col. 5 lines 55-58).  The adhesive may be used to bond to a variety of substrates including various polymeric materials including polyolefins and EPDM polymers (abstract, col. 5 lines 45-49).  Arthurs teaches that the term “polyolefin” encompasses ethylene/alkyl acrylate polymers (col. 3 lines 38-65).
Crouse and Arthurs are both directed towards applications involving the use of an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Crouse by utilizing the adhesive taught by Arthurs to form the adhesive layer between the inner layer and the outer protective cover layer in order to take advantage of the adhesive’s storage stability, good bonding properties, ease of extrusion and ability to form strong adhesive bonds.  The adhesive layer in the resulting hose would have read on the adhesive layer (B) comprising a silane-modified ethylene/vinyl acetate copolymer recited in claims 1 and 2.
Regarding claim 10, Crouse teaches that the disclosed hose is suitable for use in an automobile [0012, 0016].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crouse in view of Arthurs as applied to claims 1 and 7 above, and further in view of Endo.
Regarding claim 8, as is described above, Crouse teaches a laminate which meets the limitations of claim 1. Crouse is silent regarding the EPDM resin of the protective outer cover layer (corresponding to claimed layer (A)) having a structural unit derived from 5-vinyl-2-norbonene (VNB).
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038]. The EPDM resin composition is useful for producing hoses [0038, 0086-0088, 0744, 0751, 0752]. Endo teaches that the EPDM resin may comprise units derived from VNB [0124, 0322, 326].
Crouse and Endo are both directed towards the use of an EPDM resin to form a hose. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose disclosed by Crouse by forming the protective outer cover layer from the EPDM resin taught by Endo with the expectation producing a hose in which the outer layer having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures.  The EPDM of the outer layer of the resulting hose would have had a repeat unit derived from 5-vinyl-2-norbonene as claimed.


Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0145275 to Seebold et al. – discloses a laminate hose comprising (in order) an inner layer, an adhesive layer, and an external layer [abstract, 0021-0032]. The inner layer is formed from an acrylic rubber and the external layer is formed from an EPDM rubber [abstract, 0021-0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782